Exhibit 10.79

 

LOGO [g915124img001.jpg]

By Hand

April 22, 2015

Dr. Geoffrey F. Cox

480 Beacon St., #1

Boston, MA 02115

Dear

Geoff:

 

Re: Employment Agreement Amendment

Further to our recent discussions, this letter confirms our agreement to amend
your Employment Agreement dated October 23, 2014 (the “Employment Agreement”).

Article 1.1 of your Employment Agreement currently provides for a 6 month term,
ending on April 22, 2015. We agree to amend Article 1.1 of your Employment
Agreement to replace 6 months with 12 months.

Except as and only to the extent amended by this letter, your Employment
Agreement will continue to apply to your employment with QLT Inc. and all
remaining terms of the Employment Agreement will remain unchanged.

Please confirm your agreement to this amendment to your Employment Agreement by
signing where indicated below and returning to us a copy of this letter.

If you have any questions, please contact me. Yours truly.

QLT

INC.

 

/s/ Jeffrey Meckler

April 22, 2015 Mr. Jeffrey Meckler Director

I confirm that I have agreed to the amendments to my Employment Agreement dated
October 23, 2014 as set out above.

 

/s/ Dr. Geoffrey F. Cox

April 22, 2015 Dr. Geoffrey F. Cox